                Case 4:19-cv-03135-KAW Document 13 Filed 07/26/19 Page 1 of 5




1    Catherine Kilduff (CA Bar No. 256331)
     Kristen Monsell (CA Bar No. 304793)
2    Miyoko Sakashita (CA Bar No. 239639)
     CENTER FOR BIOLOGICAL DIVERSITY
3
     1212 Broadway, St. #800
4    Oakland, CA 94612
     Phone: (510) 844-7100
5    Facsimile: (510) 844-7150
     ckilduff@biologicaldiversity.org
6    kmonsell@biologicaldiversity.org
7    miyoko@biologicaldiversity.org

8    Attorneys for Plaintiffs Center for Biological Diversity
     and Turtle Island Restoration Network
9
10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA
12
     CENTER FOR BIOLOGICAL DIVERSITY, and                       )   Case No. 19-cv-03135-KAW
13   TURTLE ISLAND RESTORATION NETWORK;                         )
                                                                )
14                   Plaintiffs,                                )   PLAINTIFFS’ RESPONSE TO THE
15                                                              )   MOTION TO EXTEND TIME TO FILE
          v.                                                    )   ANSWER AND ADMINISTRATIVE
16                                                              )   RECORD
     WILBUR ROSS, Secretary of Commerce, and                    )
17   NATIONAL MARINE FISHERIES SERVICE,                         )   Date: Thursday, August 1, 2019
                                                                )   Time: 1:30pm
18                   Defendants.                                )   Place: Federal Courthouse, 1301 Clay Street,
19                                                              )   Oakland, CA
                                                                )   Magistrate Judge: Honorable Kandis Westmore
20                                                              )
21
22             The Center for Biological Diversity and Turtle Island Restoration Network (collectively,
23   the “Center and Turtle Island”) submit this response to Defendants’ Motion to Extend Time to
24   file an answer and administrative record in this case. Dkt. No. 11. Given the facts and high
25   stakes at issue, the Center and Turtle Island believe a 30-day extension is unreasonable and risks
26   thwarting meaningful relief. Therefore, if the Court grants an extension, the Center and Turtle
27   Island respectfully ask the Court to limit it to no more than 10 days, which would accommodate
28
     PLAINTIFFS’ RESPONSE TO MOTION                      1
     TO EXTEND TIME, Case No. 19-03135
              Case 4:19-cv-03135-KAW Document 13 Filed 07/26/19 Page 2 of 5




1    Defendants’ schedule but also allow this case to move forward in a timely manner.
2             This case challenges Defendants’ issuance of two permits that allow “longline” fishing
3    off the coast of California—in an area where it has been banned for 15 years due to its impacts
4    on endangered sea turtles and other marine life that can become hooked while trying to take
5    longline bait or entangled while swimming through nearly invisible lines. As the attached
6    declaration explains, longline fishing under these permits is likely to begin within the next two to
7    three months, and impacts to endangered sea turtles could be severe. Kilduff Decl. ¶ 5, 6.
8           The law at issue in this case expressly shortens the customary timelines for judicial
9    review of administrative agency actions. Defendants issued the permits under the Magnuson-
10   Stevens Fishery Conservation and Management Act, 16 U.S.C. §§ 1801–1884, a statute that
11   requires certain challenges be brought “within 30 days after the date on which . . . the action is
12   published in the Federal Register.” Id. § 1844(f)(1). In addition to a statute of limitations, the
13   Act also specifically requires Defendants to respond to such challenges with 45 days of service
14   and “include a copy of the administrative record” for the challenged actions in that response. Id.
15   § 1844(f)(3). It further states that, upon a motion by the plaintiff, the “court shall assign the
16   matter for hearing at the earliest possible date and shall expedite the matter in every possible
17   way. Id. § 1844(f)(4).1 The specificity and prompt deadlines included in the statute’s judicial
18   review provision demonstrate Congress’s intent that challenges under the Magnuson-Stevens
19   Fishery Conservation and Management Act move forward expeditiously.
20          An extension in this case prejudices the Center and Turtle Island because the actions
21   approved by the challenged permit may proceed and potentially harm the sea turtles and other
22   wildlife that Plaintiffs seek to protect while waiting out the extension sought by Defendants.
23   Plaintiffs have an interest in the expeditious resolution of this case just as contemplated by the
24   Magnuson-Stevens Fishery Conservation and Management Act.
25          The agency’s administrative record should have been assembled and available to
26
     1
27    The Center and Turtle Island reserve the option to file at a later date a motion to have this
     matter heard “at the earliest possible date” and expedited “in every possible way.” Id.
28
     PLAINTIFFS’ RESPONSE TO MOTION                       2
     TO EXTEND TIME, Case No. 19-03135
              Case 4:19-cv-03135-KAW Document 13 Filed 07/26/19 Page 3 of 5




1    Defendants long ago—when they were evaluating the permits and making the decisions at issue.
2    Defendants need for more time is a problem of their own design. Although the Center and Turtle
3    Island would prefer no extension, to accommodate Defendants’ request, we propose no more
4    than a 10 day extension.
5           Extending Defendants’ deadline to file an answer and administrative record by 10 days
6    would (1) allow this case to move forward with a timeline closer to what Congress established,
7    see 16 U.S.C. § 1855(f)(3); (2) give Defendants a reasonable accommodation; and (3) serve
8    judicial economy. For these reasons, if the Court is inclined to grant Defendants an extension,
9    the Center and Turtle Island ask that it be limited to no more than 10 days, which would extend
10   Defendants’ deadline from August 1 to August 10, 2019.
11          Respectfully submitted this 26th day of July, 2019.
12
                                                  /s/ Catherine Kilduff
13                                                Catherine Kilduff
14                                                Center for Biological Diversity
                                                  1212 Broadway, Suite 800
15                                                Oakland, CA 94612
                                                  Phone: (510) 844-7108
16                                                Facsimile: (510) 844-7150
17                                                Email: ckilduff@biologicaldiversity.org

18                                                Attorney for Plaintiffs Center for Biological
                                                  Diversity and Turtle Island Restoration Network
19
20
21
22
23
24
25
26
27
28
     PLAINTIFFS’ RESPONSE TO MOTION                    3
     TO EXTEND TIME, Case No. 19-03135
              Case 4:19-cv-03135-KAW Document 13 Filed 07/26/19 Page 4 of 5




1                         DECLARATION OF CATHERINE W. KILDUFF
2           Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the following is true
3    and correct.
4       1. I am a member of the bar of the Northern District of California and am counsel for
5           Plaintiffs Center for Biological Diversity and Turtle Island Restoration Network in this
6           case. If called as a witness, I could and would competently testify to the matters set forth
7           herein.
8       2. Plaintiffs are concerned that a 30-day extension will prejudice their ability to get
9           meaningful relief while the permit is effective because the fishery’s impacts to
10          endangered species and the environment are imminent and threaten to be severe.
11      3. On April 29, 2019, Defendants issued the permit to fishing longlines in federal waters off
12          California, effective for 24 months. 84 Fed. Reg. 20,108, 20,109 (May 8, 2019).
13      4. I obtained the National Marine Fisheries Service’s biological opinion on “Consideration
14          of an Exempted Fishing Permit to Fish with Longline Gear in the West Coast Exclusive
15          Economic Zone,” WCR-2018-9553, dated July 11, 2018 (hereafter “Biological
16          Opinion”),    via   the    National    Marine      Fisheries   Service’s   website    here:
17          https://pcts.nmfs.noaa.gov/pcts-web/dispatcher/trackable/WCR-2018-9553 (last visited
18          July 26, 2019).
19      5. On information and belief, fishing will likely begin in early fall because historically, the
20          longline fishery follows the swordfish migration eastward in the Pacific Ocean from
21          October through April. (Biological Opinion at 50.) During the early fall/winter months
22          the fishery will overlap with the southwestward migration pathway used by leatherbacks
23          departing foraging grounds off California. (Id.)
24      6. On information and belief, potential harm to the endangered leatherback sea turtle from
25          fishing is imminent. Based on leatherback use of areas adjacent to the U.S. west coast,
26          the National Marine Fisheries Service concluded that the catch “risk to leatherbacks due
27
28
     KILDUFF DECL., Case No. 19-03135                   1
              Case 4:19-cv-03135-KAW Document 13 Filed 07/26/19 Page 5 of 5




1           to longline fishing off California and Oregon (2nd year only) would be higher during the
2           summer and fall months.” (Id. at 50-51.)
3
4    Executed on July 26, 2019.
5
                                                   /s/ Catherine W. Kilduff
6                                                  CATHERINE W. KILDUFF
7
8
9                                     CERTIFICATE OF SERVICE

10          I hereby certify that, on July 22, 2019, I electronically filed the foregoing with the Clerk

11   of the Court using CM/ECF. Counsel of record currently identified on the Mailing Information

12   list to receive e-mail notices for this case are served via Notices of Electronic Filing generated by

13   CM/ECF.
                                                   /s/ Catherine W. Kilduff
14                                                 CATHERINE W. KILDUFF
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     KILDUFF DECL., Case No. 19-03135                     2
